Citation Nr: 1752530	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  13-34 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right wrist disability, including as secondary to a service-connected right knee disability.  

2.  Propriety of the discontinuance of a compensable rating for medial/lateral instability of the right knee effective March 1, 2012.

3.  Entitlement to a rating in excess of 10 percent for a right knee disability.  

4.  Entitlement to a rating in excess of 10 percent for a left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to February 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2010, December 2011, and March 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.    

In July 2017, the Veteran testified at a videoconference hearing before the Board.  

The issues of the propriety of the discontinuance of a compensable rating for medial/lateral instability of the right knee, entitlement to a rating in excess of 10 percent for a right knee disability, and entitlement to a rating in excess of 10 percent for a left knee disability being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A right wrist disability did not have its onset in service and is not caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

Criteria for service connection for a right wrist disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development, despite the claim having been appealed several times.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Private treatment records, VA treatment records, and records from the Social Security Administration (SSA) have been obtained.  

The Veteran was also provided with a VA examination (the report of which has been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiner had a full and accurate knowledge of the Veteran's disability and contentions, and grounded the opinion in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examination conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Historically, the Veteran submitted a claim of entitlement to service connection for a right wrist disability in July 2009.  The claim was denied in an April 2010 rating decision.  The Veteran disagreed with the denial of his claim and this appeal ensued.  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the service connection claims.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1133; 38 C.F.R. §§ 3.307, 3.309.

The chronicity provisions are applicable where evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  The Board notes that the U.S. Court of Appeals for the Federal Circuit recently clarified that the continuity of symptomatology language in §3.303(b) is limited to the chronic diseases listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. §  3.310(a).  This includes any increase in disability (aggravation) that is proximately due to or the result of a service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

With respect to the claim for service connection for a right wrist disability, the Veteran maintains that this disability is secondary to his service-connected right knee disability.  Specifically, he testified that he fell onto his sofa while he was convalescing from surgery on his right knee and he thought he sprained his right wrist.  He indicated that he waited for two months to seek treatment because he thought the wrist would heal but it kept progressing and getting worse.  

When determining whether service connection is warranted, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).

A review of the Veteran's service treatment reports (STRs) does not reflect any complaints, findings, or treatment for a right wrist disability.  

At a July 1979 VA examination, examination of the wrists revealed normal range of motion.  No disability of either wrist was diagnosed at that time.  

VA outpatient treatment reports reflect that the Veteran was noted to have been diagnosed with a non-displaced fracture of the right wrist radial styloid in August 2008.  X-rays of the right wrist obtained in October 2008 were noted to be unremarkable.  A magnetic resonance imaging (MRI) of the right wrist revealed a normal scaphoid without fracture and mild degenerative changes in the lunate.  The Veteran was afforded an electromyography (EMG) in May 2009.  The study was reported to be normal with no electrodiagnostic evidence of a median neuropathy.  The Veteran was recommended for steroid injection for DeQuervain's tenosynovitis.      

At a November 2009 VA examination, the Veteran reported that he had an acute onset of right wrist pain after a fall from standing height.  The examiner reviewed the Veteran's relevant medical history including the treatment for his right knee and bilateral knee x-rays which revealed early degenerative changes bilaterally.  X-rays of the right wrist revealed very early degenerative changes.  The examiner diagnosed the Veteran with DeQuervain's tenosynovitis of the right wrist and opined that the right wrist disability was less likely than not caused by or a result of the service-connected right knee disability.  The examiner's rationale was that the Veteran's right knee irrigation and debridement to remove infected soft tissue/bone did not significantly compromise the stability or strength of the right knee to such an extent to create a clear causal relationship between Veteran's service-connected right knee pathology and a fall from standing height.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a right wrist disability.  

In this case, the Board notes that there is no evidence of pathology or treatment in proximity to service or within one year of separation.  Instead, the record shows that the Veteran was seen shortly following discharge from service for a VA examination and that there were no abnormal findings with regard to the right wrist.  The Veteran does not contend nor does the competent evidence of record reflect that the claimed right wrist disability is directly related to service.  

For the purpose of secondary service connection, the Board observes that the Veteran is in receipt of service connection for various disabilities including the right and left knee.  However, the Veteran has neither produced nor identified any competent evidence showing that any service-connected disability either caused or aggravated the claimed right wrist disability.  On the other hand, the November 2009 VA examiner concluded that the Veteran's right wrist disability was less likely than not caused or aggravated by the service-connected right knee disability.  The examiner provided a complete rationale for the conclusion.  

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service or to a service-connected disability.  While the record demonstrates that the Veteran has a diagnosis of de Quervain's tenosynovitis of the right wrist, it does not contain competent evidence which relates this disability to any incident of service or to any service-connected disability.   

Although the Veteran contends that he has a right wrist disability related to his service-connected right knee disability, the Veteran has submitted no competent medical evidence or opinions to corroborate those contentions.  38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  The Veteran's opinion is not competent to provide the requisite etiology of a right wrist disability because such a determination requires medical expertise.  As a lay person, the Veteran is considered competent to report what comes to him through his senses, but he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of a right wrist disability.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In Jandreau, the Federal Circuit specifically determined that a lay person is not considered competent to testify when the issue was medically complex.  As such, the Veteran's opinion on its own is insufficient to provide the requisite nexus between his right wrist disability and his service-connected right knee.  

In this case, the competent medical evidence of record indicates that it is less likely than not that the Veteran's right wrist disability is due to or aggravated by a service-connected disability.  In assigning high probative value to the VA opinion of record, the Board notes that the VA examiner reviewed the Veteran's medical history, conducted a physical examination, and discussed the rationale underlying the conclusion.  There is no indication that the provider was not fully aware of the Veteran's past medical history or that she misstated any relevant fact.  The Board thus finds the VA provider's opinion to be of greater probative value than the Veteran's unsupported statements to the contrary. 

Moreover, there is no evidence showing that arthritis manifested to any degree within one year of separation from service, or that there is a continuity of symptoms since service.  

For these reasons, the Board concludes that the claim of entitlement to service connection for a right wrist disability must be denied.  The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a right wrist disability, including as secondary to a service-connected right knee disability is denied.  


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the remaining claims can be reached.  

The Veteran was last afforded a VA examination for his right knee in June 2014 and an examination for his left knee in March 2015.  The Veteran testified that his right knee was unstable and both knees have steadily worsened over time.  Moreover, the Board's review of the VA examination reports relating to the Veteran's service-connected right and left knee disabilities are insufficient to comply with the testing required pursuant to the case of Correia v. McDonald, 28 Vet. App. 158 (2016).  Thus, further examination is required with respect to the bilateral knee increased rating claims and the propriety of the discontinuance of a separate rating for medial/lateral instability of the right knee.  

The Veteran testified that he continues to obtain treatment for his knees at VA.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claims, an attempt to obtain such records should be made.   38 C.F.R. § 3.159(c)(2) (2017); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records dated since April 2015.  Any other records identified by the Veteran should also be obtained.

2.  The Veteran should be afforded the appropriate examination to determine the current severity of his service-connected right and left knee disabilities.  The claims file should be reviewed and that review should be indicated in the examination report.  

(a)  The examiner should conduct a thorough orthopedic examination of the right and left knee describing all associated symptomatology.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain in the knees.  The VA examiner should also test the range of knee motion in active and passive motion, with weight-bearing and nonweight-bearing, and for both the right and left knee joint.  If the examiner is unable to conduct the required testing, he or she should clearly explain why this is so.

(b) The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  It this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

(c) The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes such flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

(d) The examiner should also state whether the Veteran's right and left knee disabilities result in instability in the knees, and if so, whether the instability is slight, moderate, or severe.  The examiner must also address whether there is dislocated semilunar cartilage in the right knee and whether there is effusion, whether the knee locks and if so the frequency of the locking.

3.  Then, readjudicate the issues on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case, allow the applicable time for response, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


